                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION


FREDERICK O’NEAL SCOTT                            §

VS.                                               §             CIVIL ACTION NO. 1:18-CV-420

TEXAS DEPARTMENT OF CRIMINAL                      §
JUSTICE, et al.,

            MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         Plaintiff, Frederick O’Neal Scott, an inmate confined at the Mark Stiles Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants the Texas

Department of Criminal Justice (Stiles Unit) and the University of Texas Medical Branch (Stiles

Unit).

         The court referred this matter to the Honorable Keith Giblin United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends plaintiff’s civil rights action be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) as frivolous.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleading. Plaintiff filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

         After careful consideration, the court finds plaintiff’s objections lacking in merit. The

Magistrate Judge outlined that the complaint recites fantastic charges that are incomprehensible. A

review of the Objections filed also reveals that they similarly recite fantastic charges that are not

comprehensible. Plaintiff’s complaint should be dismissed as frivolous and for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(b). Denton v. Hernandez, 504 U.S. 25, 33 (1992) (a claim
may be deemed to lack an arguable basis in fact only if it is based upon factual allegations that are

clearly fanciful or delusional in nature).

                                              ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A final judgment will be entered in accordance with the recommendations of the Magistrate Judge.

       SIGNED this the 16 day of October, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                 2
